Citation Nr: 0604493	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-31 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for degenerative joint 
disease and arthritis of multiple joints.  

3.  Entitlement to service connection for an ulcer.  

4.  Entitlement to service connection for migraines.  

5.  Entitlement to service connection for a disorder 
manifested by diarrhea.  

6.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to May 
1942, from March 1945 to March 1946.  

This appeal arises from March, April and October 2002 rating 
decisions and a June 2002 administrative determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  


FINDINGS OF FACT

1.  Physical examination reports dated in April 1945, April 
1951, April 1954, March 1957 and April 1960 do not establish 
the veteran had any symptoms of impaired hearing, ulcers, 
arthritis and degenerative joint disease, headaches or 
migraines, and chronic diarrhea during service or during the 
initial post service year.  

2.  The medical records which include either diagnosis or 
treatment for impaired hearing, ulcers, arthritis and 
degenerative joint disease, headaches or migraines, and 
chronic diarrhea are dated more than 50 years after the 
veteran's separation from the service.  

3.  The veteran had recognized service with the guerrillas 
and the Philippine Army.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
active military service; and the service incurrence of 
bilateral hearing loss may not be presumed.  38 U.S.C.A. 
§§ 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).  

2.  Arthritis and degenerative joint disease were not 
incurred or aggravated in active military service; and the 
service incurrence of arthritis and degenerative joint 
disease may not be presumed.  38 U.S.C.A. §§ 1131, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  

3.  An ulcer was not incurred or aggravated in active 
military service and the service incurrence of an ulcer may 
not be presumed.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  

4.  Migraines were not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

5.  A disorder manifested by chronic diarrhea was not 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  

6.  The veteran did not have recognized active military 
service for purposes of eligibility for VA non-service 
connected pension benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claims in February 2001.  The RO 
responded in August 2001 and September 2001 and notified the 
veteran of the provisions of VCAA.  He was informed of the 
evidence necessary to establish entitlement to his claims, 
what evidence was needed from the veteran, what actions VA 
had undertaken to assist with his claim and how he could 
request assistance from VA.  The veteran was kept apprised of 
actions undertaken on his behalf, the status of his claim and 
the evidence obtained in letters to the veteran from VA dated 
in September 2001, November 2001, February 2002, March 2002, 
June 2002 and March 2005.  The RO issued a statement of the 
case in June 2003 and supplemental statements of the case in 
January 2005 and March 2005.  

The veteran was aware of his right to request a hearing.  He 
requested a hearing before the Decision Review officer at the 
RO, which was held in November 2004.  The transcript of that 
hearing has been placed in the claims folder.  

The Board noted the veteran requested a VA examination.  The 
regulations provide that VA will provide a medical 
examination or obtain a medical opinion when the evidence of 
record does not contain sufficient medical evidence to decide 
the claim if there is competent medical evidence of a current 
diagnosed disability, the evidence establishes the veteran 
suffered an event, disease of symptoms of a disease in 
service and there are indications the claimed disability may 
be associated with the event or injury in service.  38 C.F.R. 
§ 3.159(c)(4) (2005).  The evidence does not indicate the 
claimed disabilities may be associated with service.  

In response to inquiries from VA, the veteran submitted 
statements in March, April, and June 2005 indicating he had 
no additional evidence to submit.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, peptic 
ulcers, arteriosclerosis and sensorineural hearing loss, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2005).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304 (d)(2005).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.7, 3.40 
(2005).  Service in the Philippine Scouts (except that 
described in paragraph (b) of this section) is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowance.  38 C.F.R. § 3.40(a)(2005).  

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments, during 
that period.  Commonwealth Army of the Philippines.  Service 
is included, for compensation, dependency and indemnity 
compensation and burial allowance.  Service as a guerrilla 
under the circumstances outlined in paragraph (d) of this 
section is also included.  38 C.F.R. § 3.40(b),(c),(d) 
(2005).  

Service must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2005).  




Service Connection

In November 1983, the RO received verification of the 
veteran's service from the U.S. Army Reserve Components 
Personnel Administration.  A AGUZ Form verified the veteran 
had service as follows:

PWS	24 Nov 41	7 Dec 41
BEL	8 Dec 41	5 May 42	
MISS	6 May 42	24 May 42	
NCS 25 May 1942	19 June 42	
MISS20 June 42	17 Mar 45	
MPAT 	17 Mar 45
RGS 18 Mar 45	20 Apr 45
RPA 21 Apr 45	23 Mar 46

The veteran was to receive pay for all of the above periods 
except from May 25, 1942 to June 19, 1942, as during that 
period he was engaged in civilian pursuits.  The veteran had 
recognized guerrilla service from June 1942 to March 1945.  
The veteran's unit was first recognized in June 1942.  

Forwarded to the RO was the veteran's Affidavit for 
Philippine Army Personnel.  Under the heading for 
Chronological Record of Wounds and Illnesses Incurred was 
written April 1944 influenza.  The affidavit was dated in 
April 1945.  

A physical examination in April 1945 revealed no 
abnormalities of the ears, abdominal viscera, musculoskeletal 
defects or any other defects.  The veteran's hearing was 
measured as 20/20 in both ears.  

Records from the veteran's PA 210 file include physical 
examination reports from April 1951, April 1954, March 1957 
and April 1960.  No abnormalities of the ears, 
musculoskeletal defects, or abdominal viscera were found or 
noted.  No additional defects were noted.  

The veteran has asserted his claimed disabilities first began 
in service.  In support of his claims he has submitted a 
statement from two comrades from the guerrilla resistance 
movement and a statement from a physician.  The veteran 
stated in January 2001 that while being pursued by the 
Japanese he jumped from a house and hit his head on sharp 
bamboo, causing a head wound, and then hit his right ear on a 
large rock.  That resulted in an injured eardrum and impaired 
hearing.  At his hearing at the RO in November 2004, the 
veteran testified he was assigned to Intelligence.  They 
thought Spanish Forces were coming toward them.  They 
scrambled, jumped to the river and that was what destroyed 
his eardrum.  (T-2).  As to the other disorders claimed to be 
service connected, the veteran has asserted only that they 
began in service.  The Board has concluded the veteran's 
statements should presumed to be true as the veteran asserts 
the incidents occurred while he was fleeing the enemy and 
therefore occurred in combat.  See 38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.304(d)(2005).  The presumption is 
rebuttable.  It may be rebutted by clear and convincing 
evidence to the contrary.  See Collette v. Brown, 82 F.3d. 
389 (Fed. Cir. 1996).  

The Board has concluded the statements of the veteran are not 
credible.  They are inconsistent with the contemporaneous 
physical examination reports set out above.  None of the 
physical examinations above found any injury or perforation 
of the ear- drums.  The January 2001 account above is also 
inconsistent with the details the veteran gave in his 
testimony in November 2004.  No complaints of hearing loss 
were reported or noted.  

Even if the incidents reported above occurred, the veteran is 
not competent to attribute any current impaired hearing to 
those occurrences.  38 C.F.R. § 3.159(a)(1) and (2).  The 
Board has concluded there is clear and convincing evidence to 
rebut the veteran's statements.  The statements of the 
veteran as to his hearing loss are therefore of no probative 
value.  

The statement of the veteran's comrades dated in January 2001 
is also not credible.  The Joint Affidavit states the veteran 
jumped from a house and hit his head on a big rock which 
damaged his hearing in the right ear.  Not only is the 
statement inconsistent with the contemporaneous medical 
record it addresses the issue of medical causation of hearing 
loss.  There is nothing in the claims folder which indicates 
that either of the veteran's comrades have sufficient medical 
expertise to render a competent medical opinion.  38 C.F.R. 
§ 3.159(a)(2)(2005).  Significantly, the veteran's comrades 
did report symptoms they observed, but claimed when the 
veteran hit his head it damaged his hearing.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran also submitted a January 2001 statement from Dr. 
E. indicating the veteran's impaired right ear hearing, ulcer 
disease, multiple degenerative joint disease, chronic 
headaches and chronic diarrhea were all related to service.  
The last sentence of Dr. E.'s statement reads as follows: It 
is my medical opinion that all of the above are probably 
service related based on the history he gave me.  There is no 
indication the opinion was based on review of the veteran's 
service or medical records.  Dr. E. clearly stated his 
opinion was based on history given by the veteran.  

In the recent case of Coburn v. Nicholson, No. 3-1345 (U. S. 
Vet .App. Jan. 26, 2006), the Court pointed out that reliance 
on a veteran's statements renders a medical report incredible 
only if the Board rejects the statements of the veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992), for the 
proposition that Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran); see also Reonal v. Brown, 5 
Vet. App. 458, 460 (1993) (finding Board may reject medical 
opinion based on facts provided by the veteran previously 
found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (finding Board is not bound to accept uncorroborated 
account of veteran's medical history but must assess the 
credibility and weight of the evidence provided by the 
veteran).  The Board rejected the assertions of the veteran 
above as they are inconsistent with the contemporaneous 
medical records and the veteran's statement and testimony 
were inconsistent.  The Board has already explained why the 
history given by the veteran is not credible and therefore of 
no probative value.  Any medical opinion based on the 
inaccurate history given by the veteran, which the Board has 
explained was not credible, is of no probative value.  

The veteran has also submitted or VA has obtained current 
private medical records which included treatment or diagnosis 
of the veteran's claimed disorders.  Those records are dated 
more than 50 years after the veteran's separation from the 
service.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

The Board has concluded there is no evidence which 
demonstrates impaired hearing, ulcers, arthritis and 
degenerative joint disease, headaches or migraines, and 
chronic diarrhea were manifested in service or during the 
initial post service year.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  There is no credible evidence which establishes the 
claimed disorders were incurred, or aggravated in service, or 
were extant to a degree of 10 percent during the initial post 
service year.  The preponderance of the evidence is against 
the veteran's claims for service connection for impaired 
hearing, ulcers, arthritis and degenerative joint disease, 
headaches or migraines, and chronic diarrhea.  

Entitlement to Non-Service Connected Pension

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2005).  

In order to qualify for VA benefits, a claimant must 
demonstrate that he had basic eligibility for the benefits 
claimed.  The laws and regulations restrict pension benefits 
to certain Philippine veterans.  38 U.S.C.A. § 107 (West 
2002).  Pension benefits are provided by statute to regular 
Philippine Scouts who enlisted prior to October 6, 1945.  
Veterans with service only in the Commonwealth Army of the 
Philippines or Guerrillas are not eligible for VA pension.  
38 C.F.R. §§ 3.7, 3.40 (2005).  

In this case, the service department has verified the veteran 
had service with the regular Philippine Army and the 
Guerrillas.  38 C.F.R. § 3.203 (2005).  The findings of the 
service department are binding on VA.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  

The appellant has not presented any evidence which would 
support a conclusion the veteran had other verified service, 
which would be qualifying service for non-service connected 
pension benefits.  For that reason the appellant lacks legal 
entitlement to pension benefits.  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
for non-service connected pension benefits must be denied 
because it is without legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for degenerative joint disease and 
arthritis of multiple joints is denied.  

Service connection for an ulcer is denied.  

Service connection for migraines is denied.  

Service connection for a disorder manifested by diarrhea is 
denied.  

The claim of entitlement to basic eligibility for non-service 
connected VA pension benefits is denied.




___________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


